            Case 1:18-cv-01784-RAH Document 65 Filed 05/08/20 Page 1 of 3



                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS

ROBERT J. LABONTE,                                       )
                                                         )
                         Plaintiff,                      )
                                                         )     No. 18-1784C
                 v.                                      )
                                                         )     (Judge Hertling)
UNITED STATES,                                           )
                                                         )
                         Defendant.                      )


                                      JOINT STATUS REPORT

          Plaintiff, Robert LaBonte, Jr., and Defendant, the United States, respectfully submit the

following Joint Status Report pursuant to the Court’s December 3, 2019 order, ECF No. 57, and

its March 22, 2020 order granting in part Defendant’s request for an enlargement of time, ECF

No. 64.

I.   Status Update

          On December 3, 2019, the Court partially dismissed Plaintiff’s complaint for lack of

jurisdiction, except for his “claim that he should have been considered for medical retirement

before being convicted by a court martial,” and vacated the Army Board for Correction of

Military Records’ (“ABCMR”) decision to deny his claim for medical retirement. ECF No. 57.

The Court remanded the matter to the ABCMR to “obtain a further medical opinion that

considers the medical evidence as required by law and thereafter resolve the plaintiff’s claim.”

Id. On April 29, 2020, ABCMR denied Mr. LaBonte’s claim in full.




                                                   1
         Case 1:18-cv-01784-RAH Document 65 Filed 05/08/20 Page 2 of 3



II. Proposed Briefing Schedule

       The parties respectfully request a scheduling order for dispositive motions. The parties

respectfully propose the following schedule and deadlines:

           •   June 10, 2020: Defendant submits a supplement to the Administrative Record for
               ABCMR’s April 29, 2020 decision.

           •   July 1, 2020: Plaintiff submits Motion for Judgment on the Administrative
               Record.

           •   August 6, 2020: Defendant submits Cross-Motion for Judgment on the
               Administrative Record and/or Motion to Dismiss, and Response to Plaintiff’s
               Motion for Judgment on the Administrative Record (Defendant’s Cross-Motion).

           •   September 11, 2020: Plaintiff submits Response to Defendant’s Cross-Motion
               and Reply in Support of Plaintiff’s Motion.

           •   October 8, 2020: Defendant submits Reply in Support of Defendant’s Cross-
               Motion.


Dated: May 8, 2020                           Respectfully submitted,

                                             By: /s/ Michael J. Wishnie, by Renee A. Burbank

                                             Lernik Begian, Law Student Intern*
                                             Samuel Davis, Law Student Intern
                                             Casey Smith, Law Student Intern*
                                             Renée A. Burbank, Supervising Attorney
                                             Michael J. Wishnie, Supervising Attorney
                                             Veterans Legal Services Clinic
                                             Jerome N. Frank Legal Services Organization
                                             P.O. Box 209090
                                             New Haven, CT 06520-9090
                                             t. (203) 432-4800 f. (203) 432-1426
                                             renee.burbank@ylsclinics.org
                                             michael.wishnie@ylsclinics.org
                                             Counsel for Plaintiff

                                             *Motion for Student Appearance Forthcoming




                                                2
        Case 1:18-cv-01784-RAH Document 65 Filed 05/08/20 Page 3 of 3




                                   JOSEPH H. HUNT
                                   Assistant Attorney General

                                   ROBERT E. KIRSCHMAN, JR.
                                   Director

                                   s/ Douglas K. Mickle
                                   DOUGLAS K. MICKLE
                                   Assistant Director

OF COUNSEL:                        s/ Richard P. Schroeder
                                   RICHARD P. SCHROEDER
Major Michael Townsend, Jr.        Trial Attorney
United States Army                 Commercial Litigation Branch
Military Personnel Branch          Civil Division
U.S. Army Legal Services Agency    U.S. Department of Justice
                                   PO Box 480
                                   Ben Franklin Station
                                   Washington, D.C. 20044
                                   Tele: (202) 305-7788
                                   Email: Richard.Schroeder@usdoj.gov

                                   Attorneys for Defendant

May 8, 2020




                                      3
